DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on December 03rd, 2020 has been acknowledged.  By this amendment, claims 1, 12, and 20 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 12, and 20 are in independent form.  The IDS filed on December 23rd, 2020 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on December 03rd, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,685,877 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Michael Teich on March 09th, 2021.
The application has been amended as follows:
In the Specification:

In the claims:
In independent claim 1, lines 14-15, please replace “two of the plurality of first lower electrodes and exposes two of the plurality of second lower electrodes” with --only two of the plurality of first lower electrodes and exposes only two of the plurality of second lower electrodes among the plurality of lower electrodes--.
In independent claim 1, line 22, please replace “an area, of a top surface” with --an area of a top surface--.
In independent claim 12, lines 17-18, please replace “exposing two of the plurality of first lower electrodes and exposing two of the plurality of second lower electrodes” with --exposing only two of the plurality of first lower electrodes and exposing only two of the plurality of second lower electrodes among the plurality of lower electrodes--.
In independent claim 20, lines 21-23, please replace “exposes two of the plurality of first lower electrodes and exposes two of the plurality of second lower electrodes” with --exposes only two of the plurality of first lower electrodes and exposes only two of the plurality of second lower electrodes among the plurality of low electrodes--.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
rd, 2020 (see Applicant’s remarks on page 11, line 3 to page 15, line 6), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a plurality of openings disposed in the support structure pattern, arranged in the first direction and in the second direction, one of the plurality of openings exposes only two of the plurality of first lower electrodes and exposes only two of the plurality of second lower electrodes among the plurality of lower electrodes; a first width of the one of the plurality of openings in the first direction is less than a second width of the one of the plurality of openings in the second direction, an area of a top surface of at least one of the two of the plurality of first lower electrodes is smaller than an area of the second a top surface of at least one of the two of the plurality of second lower electrodes”, as recited in independent claim 1, “one of the plurality of second open portions exposing only two of the plurality of first lower electrodes and exposing only two of the plurality of second lower electrodes among the plurality of lower electrodes; a cross-section area of one of the plurality of first open portions is smaller than a cross-section area of one of the plurality of second open portions, a first width of the one of the plurality of second open portions in the first direction is less than a second width of the one of the plurality of second open portions in the second direction, and an area of the first a top surface except the first recess portion of at least one of the two of the plurality of first lower electrodes is smaller than an area of a top surface except the second recess portion of at least one of the two of the plurality of second lower electrodes”, as recited in 
Claims 2-11, and 13-19 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892